Citation Nr: 1612463	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hypertension. 

2. Entitlement to an initial rating in excess of 20 percent for a left foot condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from April 2002 to August 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the pendency of this appeal, jurisdiction over the Veteran's claims was transferred to the RO in St. Petersburg, Florida.

By way of procedural history, in the March 2008 rating decision, the RO, inter alia, granted the Veteran's claim of service connection for hypertension with a non-compensable rating, and denied the Veteran's claim of service connection for a left foot condition. The Veteran filed a notice of disagreement (NOD) and substantive appeal (VA Form 9) for those conditions and the claims came before the Board. In April 2015, the Board remanded these claims for further development to include new examinations. Those developments outlined in the Board's remand directives have been substantially accomplished and the claims are appropriately before the Board. 

The Board does note that the Veteran's claim of service connection for his left foot condition was granted by the RO in an October 2015 rating decision. This grant is considered a full grant of benefits with regards to the Veteran's claim for service connection. However, in a brief submitted by the Veteran's representative, the Veteran raises a claim for a higher initial rating for his now service-connected left foot condition; such notice constitutes a timely NOD for an increased rating claim.  

The issue of entitlement to an initial rating in excess of 20 percent for a left foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's service-connected hypertension is manifested by diastolic pressure predominantly less than 110, systolic pressure predominantly less than 200, and continuous medication for control.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code (DC) 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided are adequate under the law.

Increased Ratings - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In cases where an initial assignment of a disability rating is in question, as it is here, the entire record must be evaluated. See Fenderson v. West, 12 Vet. App. 119 (1999). Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Hypertension 

The Veteran claims that his service-connected hypertension is worse than his current 10 percent disability rating. The Board finds that after a thorough review of the evidence of record, to include several VA Compensation and Pension (C&P) examinations, medical treatment records, and lay statements from the Veteran, the evidence of record reveals no instance where the Veteran's condition manifested predominantly with diastolic or systolic pressure above 110 or 200, respectively. As such, the Board finds that the preponderance of the evidence is against the finding that the Veteran's hypertension warrants rating in excess of 10 percent under the appropriate Diagnostic Code. Therefore, the Veteran's claim for an increased rating for his service-connected hypertension must be denied.  

Disabilities of the cardiovascular system, including the heart, arteries, and veins, are rated under 38 C.F.R. § 4.104, Diagnostic Codes 7000-7123. The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101. Under this Diagnostic Code, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101. 

However, important for this case, a 20 percent evaluation is assigned for hypertensive vascular disease when diastolic pressure readings are predominantly 110 or higher, or when systolic pressure readings are predominantly 200 or higher. Id. Hypertensive vascular disease with diastolic pressure readings that are predominantly 120 or higher is rated as 40 percent disabling. Id. Hypertensive vascular disease with diastolic pressure readings that are predominantly 130 or higher is rated as 60 percent disabling. Id. 

For purposes of this section, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. at Note (1).

As noted above, the Veteran has been afforded two VA C&P examinations for his claimed hypertensive condition throughout the appeals period in October 2007 and August 2015. In addition to these VA examinations, the record also contains private and VA treatment records, as well as service treatment records that contain tests for blood-pressure. A review of these records reveals no instances when the Veteran's blood pressure readings have predominantly registered above 110 for diastolic and/or 200 for systolic pressure; as such a rating higher than his current 10 percent disability rating under the appropriate Diagnostic Code is not warranted.  

The Board notes that because of the nature of the claimed condition, hypertension, which is rated on blood-pressure, evidence regarding such objective criteria is voluminous, as every medical report, treatment, and/or examination, regardless of medical issue, contains blood-pressure readings. As such, the Board emphasizes that although there is an obligation to provide sufficient reasons and bases in support of the Board's decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision therefore focuses only on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Here, the Board will first discuss the separate VA examinations afforded to the Veteran throughout the appeals period. The Board notes that neither of the two examinations afforded to the Veteran to evaluate his claim for hypertension reveals blood-pressure readings in excess of 110 for diastolic and/or 200 for systolic pressure. In the Veteran's most recent August 2015 examination, the Veteran's blood pressure were as follows for systolic / diastolic (blood pressure was taken three times in the same day): 155/103; 172/108; and 161/100, with an average blood-pressure of 162/103. This August 2015 examination represents the Veteran's blood-pressure at its worst throughout the appeals period, considering all three readings; and as such the Board finds such examination highly probative of the Veteran's current condition. 

During the Veteran's prior VA examination, the Veteran's blood-pressure was measured as follows for systolic / diastolic (blood pressure was taken three times in the same day): 148/99; 147/91; and 155/108. Again, such objective results do not demonstrate a condition warranting a higher 20 percent rating for his hypertension. 

In a brief submitted by the Veteran's representative, he claimed that in a reading in March 2006, there was an instance where the Veteran's blood-pressure was measured at 187/115 (systolic / diastolic). The Board notes, however, that such a result is inconsistent with the Veteran's other examinations, and medical treatment record, throughout his service and after his service during the claims period. Specifically, a review of the medical records surrounding these results, to include those named by the Veteran's representative in the same brief (e.g. March 2006, 150/98 and April 2006, 140/80), fall below the objective standards set out by a 20 percent rating under the appropriate diagnostic code. See e.g. Service Treatment Records, dated April 3, 2006 (129/80); March 31, 2006 (130/90); December 8, 2005 (142/76); and October 13, 2004 (124/67). Therefore, the Board finds that such a high blood-pressure result is anomalous, and do not reflect the Veteran's predominant condition.

The Board has also reviewed a private examination afforded to the Veteran in November 2007. This examination, which included a stress test, shows the Veteran's hypertension manifesting predominantly under the requisite objective criteria for a higher rating. Private testing of the Veteran's blood-pressure from the Cardiac Study Center, Inc., P.S., showed blood-pressure of 144/90, well below the 200 systolic and/or 110 diastolic pressures required for a 20 percent rating. In fact, even during a stress test report from January 2011, the Veteran's blood-pressure, only reached 184/86 at the height of exercise. 

As noted above, the criteria for a 20 percent rating, under the appropriate Diagnostic Code, requires the Veteran's condition to manifest with blood pressure that is predominantly 110 or more or diastolic pressure or 200 or more for systolic pressure. See 38 C.F.R. § 4.104, DC 7101. Here, the Board finds that the Veteran's condition predominantly has registered below such levels of pressure. As noted above, the Veteran's more recent VA examination showed no history of diastolic pressure above 100, and the Veteran's systolic pressure has consistently registered well below 200. Although the Veteran does continuously take medication to control his hypertension, the preponderance of evidence remains against the finding of the Veteran's condition manifesting to the levels required under the objective criteria of the appropriate Diagnostic Code.  

Finally, the Board notes the Veteran's contention that his condition is not fully contemplated by his current 10 percent rating. Specifically, the Veteran describes that his condition is made better when he takes his medication, and but for him taking medication, his condition would be much worse. See Representative's Statement date January 8, 2016; see also VA Form 9, dated August 12, 2009. Such reports of blood-pressure have been amply reported in the treatment records and examinations of record, and are more probative than such lay statements. Moreover, the diagnostic code explicitly contemplates the ameliorating effects of medication.  

However, assuming the Veteran, as a lay person, is competent to operate and properly measure his own blood-pressure, the Veteran has not submitted or asserted specific blood-pressure readings, or a blood-pressure log, in which the requisite level of diastolic or systolic pressure above 110/200 is demonstrated. The Veteran's subjective assertions regarding these objective criteria do not outweigh the numerous objective test results provided by competent medical professionals of record.  

Therefore, the Board finds that the preponderance of evidence is against the finding that the Veteran's hypertension manifests predominantly with diastolic and systolic pressures predominantly above 110 and/or 200. As such the doctrine of affording the Veteran the benefit-of-the-doubt is inapplicable, and the Veteran's claim for an increased rating for his hypertension must be denied. 

Extraschedular Consideration

The Board considered whether this claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) , which is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating. Thun v. Peake, 22 Vet. App, 111 (2008). First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board does not find that referral for an extraschedular rating is warranted. The signs and symptoms, and the resulting impairment, noted by the Veteran are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to his service-connected disability. See 38 C.F.R. § 4.71(a), DC 7101. In short, there is nothing exceptional or unusual about the Veteran's disability, and the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) (2015). 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied. 


REMAND

As noted above in the Introduction, the Veteran's claim for service connection for his left foot condition was granted in full, and assigned a 20 percent rating in the RO's October 2015 rating decision. Subsequently, the Veteran, through his representative, filed a brief that the Board has interpreted as a timely NOD to the initial rating of 20 percent assigned to the now service-connected condition. As the claim for an increased rating for his left foot condition was not discussed in the subsequent November 2015 supplemental statement of the case, the Board is required to remand the issues to the RO for issuance of a SOC regarding this claim for increased rating. See Manlicon v. West, 12 Vet. App. 238 (1999). However, if the determination at the RO/AOJ remains unfavorable for the Veteran, or he remains unsatisfied with his rating, the Veteran must file a substantive appeal (VA Form 9) for this specific issue, before it can be returned to the Board for appellate review. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Furnish a SOC for the claim of increased rating for a left foot condition. Only if the Veteran perfects the appeal (submit a VA Form 9) should this claim be certified to the Board following completion of any necessary development. 

The RO is advised to perform all tests and examinations necessary to determine the current nature and level of disability the Veteran's suffers from.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


